Title: From George Washington to Harriot Washington, 3 February 1794
From: Washington, George
To: Washington, Harriot


          Letter not found: to Harriot Washington, 3 Feb. 1794. In her
            letter to GW of 9 Feb., Harriot acknowledged receipt of her “dear Uncle’s letter” and the “bundle” that accompanied it. Betty Washington Lewis,
            in her letter to GW of 9 Feb., acknowledged the arrival of GW’s letter of “the 3th of
            this Month” with its present for Harriot.
        